Title: To John Adams from John Jay, 2 January 1786
From: Jay, John
To: Adams, John


     
      Sir,
      Office for foreign Affairs 2d: January 1786.
     
     I have the Honor of transmitting to you herewith enclosed a Copy of a Letter of the 21st: December from Mr: Temple to me, which I laid before Congress. They have been pleased to direct that you communicate it to His Britannic Majesty— That you inform him, that the Complaint stated in it, being in general Terms, and unsupported by any particular Facts, or Evidence, they do not think it necessary, or proper, to take any Measures in Consequence of it. And that you assure him, that as it is their determination the Treaty of Peace shall be punctually observed by their Citizens, and that His Majesty’s Subjects shall enjoy here all the Rights which friendly and civilized Nations claim from each other; so they will always be ready to hear every Complaint which may appear to be well founded, and to Redress such of them, as, on Investigation, shall prove to be so.
     This Communication will give you an Opportunity of Remarking, that the Office of Consul General does not extend to Matters of this Kind— Neither the Rights of Commerce, nor of Navigation being in question, and therefore that it was Delicacy towards His Majesty, rather than a Sense of the propriety of such an Application from a Consul General, which induced Congress to treat it with this Mark of Attention.
     It would perhaps be well to pursue the Subject, to intimate the Expediency, as well as Propriety, of sending a Minister here, and if Circumstances should so dictate, to accompany it with assurances

that Congress expect a Minister and are ready to receive and treat him in a Manner consistent with the Respect due to his Sovereign.
     The advantage alluded to in one of your Letters, if no other, would result from such an Appointment, viz:—That the British Court would then probably receive more accurate Representations of Affairs in this Country, than they are at present supplied with by Men, who Write and Speak more as their Wishes and Feelings, than as Truth and Knowledge dictate.—
     I have the Honor to be, with great Respect, / Sir, / Your most obedient, and / Very humble servant;
     
      John Jay—
     
     
      P. S. Your Letters of the following Dates are arrived 15. 17. 21. 25. 27 Octob. la[st]
     
    